Fourth Court of Appeals
                                San Antonio, Texas
                                     February 21, 2020

                                   No. 04-19-00626-CR

                                  Vance Lee MASTERS,
                                        Appellant

                                             v.

                                  The STATE of Texas,
                                        Appellee

                 From the 198th Judicial District Court, Kerr County, Texas
                                  Trial Court No. B1989
                         Honorable Rex Emerson, Judge Presiding


                                      ORDER
       The appellant's Motion for Extension of Time to file Brief is hereby GRANTED. The
appellant's brief is due on March 6, 2020. No further extensions absent extenuating
circumstances.



                                                  _________________________________
                                                  Rebeca C. Martinez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 21st day of February, 2020.



                                                  ___________________________________
                                                  Michael A. Cruz,
                                                  Clerk of Court